DETAILED ACTION
This Non-Final action is responsive to the continuation filed 8/25/2022.

In the continuation Claims 21-40 remain pending. Claims 1-20 remain canceled. Claims 21, 29 and 35 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 21-40 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Berry via provisional copy (U.S. Pub 2009/0235150 with a provisional application 61/037068 with a date of Mar. 17, 2008 attached has NPL reference) herein ‘068 application.
Regarding Independent claims 21, 29 and 35, Berry discloses A method for augmenting webpages with video content, the method comprising: 
Receiving, by a server processor, notification of updated content of a website based on the notification, Parsing, by the server processor, the website to identify one or more keywords of the website (see pg. 5, lines 11-30, discloses a searching component via contextualizer that parses the text file representative of the webpage to determine repeating words and dynamically defining them has keywords & paragraph 41 indicates that the hyperlink generation process is performed in a looping and continual basis as new electronic text files and video content is received by the system. Thus a text file according to Berry includes a webpage and when new files or pages are added then the system augments the text in the page to keep it updated with the linked content. Therefore notification of updated content includes adding a new text document/webpage to a current website resulting in updating of links);
Storing, at a database, the identified one or more keywords for the website (see Fig. 1, depicts the contextualizer and searching component that stores at a video database index the dynamically defined keywords);
Upon receiving a request for a webpage of the website, determining one or more keywords of the webpage by identifying words on the webpage that are also stored as keywords for the website (see pg.6, lines 1-25, discloses that the requested page is processed by the contextualizer/searching component to identify keywords of the webpage that match the stored keywords in the database);
Creating a first link for a first keyword of the one or more keywords of the webpage, the first link providing access to a first video content (see pg. 6, lines 23-31, discloses dynamically creating a first hyperlink for the identified keyword in the text file representing the webpage to video content);
Based on receiving indication of a first interaction with the first link, transmitting the first video content to the user computing device for display on the webpage (see pg. 7, lines 18-30, discloses transmitting the video content associated with the indexed keyword. In the example when a user clicks on the keyword Obama a video related to the keyword is provided to the user);
Updating the first link to provide access to a second video content, the second video content being different from the first video content (see pg. 7, lines 18-30, discloses transmitting the video content associated with the indexed keyword. In the example when a user clicks on the keyword Obama a video related to the keyword is provided to the user); and
Based on receiving indication of a second interaction with the first link, transmitting the second video content to the user computing device for display on the webpage (see pg. 7, lines 18-30, discloses transmitting the video content associated with the indexed keyword. In the example when a user clicks on the keyword Obama a video related to the keyword is provided to the user). Berry teaches that providing a single hyperlink to one or more videos based on a relevance ranking is well known. He fails to explicitly disclose that the link is updated to reference a video different than the first.  At the time of the invention it would have been obvious for one of ordinary skill in the art to have updated a link by modifying a previous ranked video associated with a particular keyword to a newly ranked video has Berry already suggests that associating videos based on a ranking is well known. One motivation is to ensure that the most relevant content item is associated with the hyperlink at one time.

Regarding Dependent claims 22, 30 and 36, Berry discloses wherein at least one of the first video content and the second video content includes video content related to a topic that is associated with the one or more keywords (see pg. 7, lines 18-30, discloses that a first and second video content are associated with a topic of the keyword). Regarding Dependent claims 23 and 31, Berry teaches that providing a single hyperlink to one or more videos based on a relevance ranking is well known (see pg. 7, lines 18-30). He fails to explicitly disclose that the link is updated to reference a video different than the first.  At the time of the invention it would have been obvious for one of ordinary skill in the art to have updated a link by modifying a previous ranked video associated with a particular keyword to a newly ranked video has Berry already suggests that associating videos based on a ranking is well known. One motivation is to ensure that the most relevant content item is associated with the hyperlink at one time.Regarding Dependent claims 24, 32 and 37, Berry discloses displaying a pre-roll advertising video prior to the display of the first video content or the second video content (see pg. 7, lines 18-30, discloses support for presenting any number of videos associated with a keyword).Regarding Dependent claims 25 and 33, Berry discloses wherein the pre-roll advertising video corresponds with the one or more keywords or a topic relating to a requested or displayed video file (see pg. 7, lines 18-30, discloses support for presenting any number of videos associated with a keyword).Regarding Dependent claims 26, 34 and 38, Berry discloses wherein a popularity ranking is based on tracked user data associated with one of the first video content and the second video content (see pg. 7, lines 18-30, discloses associating videos with a ranking).Regarding Dependent claims 27 and 39, Berry discloses wherein the first video content and the second video content are displayed in an inset frame and provide the user with control features to pause, fast forward, rewind and adjust the volume of the video (see Fig. 4, depicting controls with the video for common playback features).Regarding Dependent claims 28 and 40, Berry discloses wherein the first video content and the second video content are associated with relevant keywords, tagged, and stored in a video library (see pg. 7, lines 18-30, discloses transmitting the video content associated with the indexed keyword. In the example when a user clicks on the keyword Obama a video related to the keyword is provided to the user).


Response to Arguments
6.	Applicant’s arguments filed 6/23/2022 has been considered but are not persuasive.  
	Applicant Argues: …Berry discloses in paragraph 42 that the “the hyperlink generation process 200 is performed on a looping and continual basis”, but only when receiving “a new electronic text file each time such a file is created within or received by the system.” (see pg. 10)

The Examiner Respectfully Disagrees: Unfortunately further review of paragraph 41 indicates that the hyperlink generation process is performed in a looping and continual basis as new electronic text files and video content is received by the system. Thus a text file according to Berry includes a webpage and when new files or pages are added then the system augments the text in the page to keep it updated with the linked content. Therefore notification of updated content includes adding a new text document/webpage to a current website resulting in updating of links. Furthermore it’s an obvious variation that when a particular webpage is updated it should be flagged has new since the content has changed and therefore reprocessed for hyperlinks has it ensures the most relevant and up-to-date links are created.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
10/21/2022